Citation Nr: 0431588	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for loss of a tooth for 
dental treatment purposes.  

2.  Entitlement to service connection for loss of a tooth for 
compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1949 to 
May 1950.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2003.  This matter was 
originally on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

 The veteran incurred trauma to the 8th tooth in service.


CONCLUSIONS OF LAW

Residuals of trauma to the veteran's 8th tooth were incurred 
in active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§  3.381, 17.162 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's December 2003 Remand, the RO twice 
scheduled the veteran for VA examinations.  However, the 
record indicates that the veteran cancelled both 
examinations.  The Board notes that the December 2003 Remand 
called for the veteran to be afforded a dental examination in 
order to identify which tooth was traumatically damaged 
during service and to determine the extent of such damage, 
and whether any such tooth was replaceable.  Additional 
research has confirmed that Army's tooth #R1 is the same as 
VA's tooth #8 as the Army and Navy numbered teeth differently 
from the VA and each other in the past.  The Board finds that 
the absence of information regarding the extent of damage to 
the tooth and whether the tooth was replaceable does not 
preclude adjudication of the claim at this time.  Based on 
the foregoing actions, the Board finds that the RO 
substantially complied with the Board's December 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In view 
of the disposition of this appeal, no further discussion of 
VA's duty to assist and notify id necessary

The service medical records indicate that the veteran 
experienced a grand mal seizure in March 1950 during which he 
broke his left upper incisor.  A dental examination indicated 
that the veteran sustained a "broken tooth, needs filling 
R1."  The Report of Dental Survey indicated, "restorable 
carious teeth, class II."  As noted above, the veteran's 
injured tooth is identified in the veteran's service medical 
records as R1 and #8 by the VA.  For consistency, the Board 
will refer to the veteran's tooth injured in service as the 
veteran's 8th tooth.   

The Board notes that the May 2002 rating decision had 
originally granted service connection for the veteran's 8th 
tooth for treatment purposes only.  After receiving the 
veteran's May 2002 notice of disagreement in which he states, 
"In 1960 I had all my top teeth pulled including that broken 
tooth and received an upper plate," the RO issued a June 
2002 statement of the case, which stated, "Service 
connection is not established for injury to tooth number 8.  
It was injured in service and dental treatment would be 
authorized for the tooth however, the tooth has been pulled 
and replaced by dentures.  Therefore, entitlement to 
treatment is moot as the tooth [is] no longer there."

For the veteran to establish service connection for loss of 
the 8th tooth for dental treatment purposes, the evidence 
must demonstrate that loss of the 8th tooth was incurred in 
the line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
  
There is no dispute that the veteran sustained dental trauma 
to his 8th tooth as the veteran's service medical records 
clearly indicate that his 8th tooth was broken as a result of 
a fall that he sustained during an epileptic seizure.  
Accordingly, service connection is warranted.  38 U.S.C.A. 
§ 1131.  In addition, treatment is authorized for that 
service-connected disorder pursuant to 38 C.F.R. §§ 3.381, 
17.162.  It may be difficult, if not impossible, to identify 
any compensable disability in that the tooth was extracted 
after service. Thus, no opinion as to the scope of residual 
disability is expressed.   That eventuality, however, does 
not rule out the grant of service connection.  For example, 
the VA would not sever the grant of service connection for 
residuals of an ankle fracture if a veteran were to undergo  
after service an amputation of that same extremity for 
reasons unrelated to service.  


ORDER

Entitlement to service connection for any residuals of trauma 
to the 8th  tooth, including treatment, is granted.  




                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



